DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Application
Claims 1, 3-5, 7-17 are pending. 
Withdrawn Rejections
The rejection made under 35USC § 103 in office action dated 04/01/2022 is hereby withdrawn in view of Applicant’s amendment of claims, filing of translation of foreign priority application and affidavit for unexpected properties. Further, the ODP rejection as set forth in office action dated 04/01/2022 is hereby withdrawn in view of Applicant’s submission of TD.
Rejoinder
The election of species requirement (A), as set forth in the Office action mailed on 01/07/2022, has been reconsidered and is hereby withdrawn. 
In view of the above noted withdrawal of the election of species requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Reasons for Allowance
Applicant’s Remarks, affidavit and amendment filed on 06/30/2022, has been fully considered and is found persuasive. 
The following is an Examiner’s statement of reasons for allowance:
Applicant’s compound of formula a1 with a, b, c, d, e, A and R30-R39 substituent as in the instant claims is novel and unobvious over the prior art of record. None of the prior art of record disclose or teach applicant’s compound of formula a1 with a, b, c, d, e, A and R30-R39 substituent as in the instant claims. The closest prior art, Ishihara (WO 2012/111286 (2012)), teaches a photopolymerizable dye (equivalent to paint of the instant claims) or color composition of the general formula (I), wherein R2 is a hydrogen atom or a methyl group, n is an integer of 1 to 20, R1 is any organic group for introducing a (meth)acryloyl group into the side chain, and m is a number arbitrarily selected within the range where the weight average molecular weight does not deviate from the range of 1000 to 40,000:


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
 However, the cited prior art is deficient in not teaching specific A group with a, b and c as well as no. of A groups and applicant provided affidavit demonstrating unexpected properties of the compound of the instant claims compared to the cited prior art, which is found persuasive.
Therefore, Claims 1, 3-5, 7-17 are allowed.
Conclusion
Claims 1, 3-5, 7-17 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PANCHAM BAKSHI whose telephone number is (571)270-3463.  The examiner can normally be reached on M-Thu 7-4.30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-2720627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/PANCHAM BAKSHI/            Primary Examiner, Art Unit 1623